       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 1 of 27




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                               ROME DIVISION
THE NORTH RIVER INSURANCE                )
COMPANY,                                 )
                                         )
      Plaintiff,                         )
                                         )
v.                                       )        CIVIL ACTION FILE
                                         )              4:19-cv-185-MHC
                                                  NO. ____________
NATIONWIDE AGRIBUSINESS                  )
INSURANCE COMPANY;                       )
CONTINENTAL CASUALTY                     )
COMPANY; THE CONTINENTAL                 )
INSURANCE COMPANY; and                   )
TRAVELERS PROPERTY                       )
CASUALTY COMPANY OF                      )
AMERICA;                                 )
                                         )
       Defendants.                       )

                                   COMPLAINT

      Plaintiff The North River Insurance Company (“North River”) shows this

Honorable Court the following:

                                    PARTIES

1.    North River is a New Jersey corporation with its principal place of business

      in New Jersey.

2.    Defendant Nationwide Agribusiness Insurance Company (“Nationwide”) is

      an Iowa corporation with its principal place of business in Iowa.
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 2 of 27




3.    Defendant Continental Casualty Company (“Continental Casualty”) is an

      Illinois corporation with its principal place of business in Illinois.

4.    Defendant The Continental Insurance Company (“Continental Insurance”) is

      a Pennsylvania corporation with its principal place of business in

      Pennsylvania.

5.    Defendant Travelers Property Casualty Company of America (“Travelers”) is

      a Connecticut corporation with its principal place of business in Connecticut.

                           JURISDICTION AND VENUE

6.    Nationwide is subject to personal jurisdiction and venue in this Court.

7.    Continental Casualty is subject to personal jurisdiction and venue in this

      Court.

8.    Continental Insurance is subject to personal jurisdiction and venue in this

      Court.

9.    Travelers is subject to personal jurisdiction and venue in this Court.

10.   The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332.

11.   Plaintiff is a citizen of a different state than all Defendants.

12.   The amount in controversy, exclusive of interest and costs, exceeds $75,000.




                                          -2-
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 3 of 27




13.   Venue is proper in the Northern District of Georgia, Rome Division, as

      activity upon which the insurance claims against the parties were based

      occurred in this division.

                             BACKGROUND FACTS

14.   Grain Craft, Inc. (“Grain Craft”), produced flour which was sold to third

      parties and was later determined to be contaminated with peanut allergen.

15.   The contaminated flour was sold to multiple customers, including (but not

      limited to) Chick-fil-A, CSM Bakery, Frito-Lay, Hostess, Lance & Jennings,

      Kellogg, Mars, Safeway, and 7-Eleven.

16.   Grain Craft discontinued shipments of the contaminated flour as of May 1,

      2016, and conducted a voluntary recall of the flour, which was milled from

      March 14, 2016, to April 30, 2016.

17.   Customers submitted claims to Grain Craft and its insurers North River,

      Travelers, Nationwide, and Continental.

18.   Some of the claims were for flour that caused millions of dollars in property

      damage prior to April 1, 2016, and some were for flour that caused millions

      of dollars in property damage on or after April 1, 2016.

                     2015 NATIONWIDE PRIMARY POLICY

19.   Nationwide issued a Commercial General Liability Coverage policy (“2015


                                       -3-
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 4 of 27




      Nationwide Primary Policy”), with Policy Number CPP855007A and an

      Effective Date of April 1, 2015, to Southeastern Mills, Inc., as the first Named

      Insured.

20.   The 2015 Nationwide Primary Policy has an April 1, 2015, to April 1, 2016

      policy period.

21.   The 2015 Nationwide Primary Policy has a $1,000,000 per occurrence limit

      of liability and a $2,000,000 general aggregate limit.

22.   Grain Craft sought coverage under the 2015 Nationwide Primary Policy.

23.   Grain Craft is a Named Insured under the 2015 Nationwide Primary Policy.

24.   The 2015 Nationwide Primary Policy includes the following provisions:




                                         ...




                                        -4-
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 5 of 27




25.   The 2015 Nationwide Primary Policy includes the following definitions:




                                       …




26.   The 2015 Nationwide Primary Policy provides primary coverage for the

      claims against Grain Craft for the property damage caused by the

      contaminated flour which occurred prior to April 1, 2016.

27.   Nationwide received and paid claims against Grain Craft under the 2015

      Nationwide Primary Policy for property damage caused by the contaminated

      flour.


                                       -5-
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 6 of 27




28.   A part of the amount paid by Nationwide under the 2015 Nationwide Primary

      Policy was for property damage that (a) occurred after the April 1, 2015, to

      April 1, 2016 policy period, and (b) was covered by and should have been

      paid by Nationwide under the 2016 Nationwide Primary Policy (discussed

      below), resulting in more available coverage under the 2015 Nationwide

      Primary Coverage for the claims against Grain Craft.

                     2016 NATIONWIDE PRIMARY POLICY

29.   Nationwide issued a Commercial General Liability Coverage policy (“2016

      Nationwide Primary Policy”), with Policy Number CPP855007A and an

      Effective Date of April 1, 2016, to Southeastern Mills as the Named Insured.

30.   The 2016 Nationwide Primary Policy period is from April 1, 2016, to

      November 1, 2016.

31.   The 2016 Nationwide Primary Policy has a $1,000,000 per occurrence limit

      of liability and a $2,000,000 general aggregate limit.

32.   North River is a Named Insured under the 2016 Nationwide Primary Policy.

33.   The 2016 Nationwide Primary Policy includes provisions identical or similar

      to the provisions in the 2015 Nationwide Primary Policy that are set forth in

      paragraphs 27 and 28, above.




                                        -6-
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 7 of 27




34.   The 2016 Nationwide Primary Policy provides primary coverage for the

      claims against Grain Craft for the property damage caused by the

      contaminated flour which occurred from April 1, 2016, to November 1, 2016.

35.   A portion of the claims paid by the parties was for property damage that

      occurred during the April 1, 2016, to November 1, 2016 policy period of the

      2016 Nationwide Primary Policy, which should have been paid by Nationwide

      under that policy.

                   2015 NATIONWIDE UMBRELLA POLICY

36.   Nationwide issued a Commercial Liability Umbrella policy (“2015

      Nationwide Umbrella Policy”), with Policy Number CU 855007A and an

      Effective Date of April 1, 2015, to Southeastern Mills as the Named Insured.

37.   The 2015 Nationwide Umbrella Policy period is from April 1, 2015, to April

      1, 2016.

38.   The 2015 Nationwide Umbrella Policy has a $10,000,000 per occurrence limit

      of liability and a $10,000,000 general aggregate limit.

39.   North River is a Named Insured under the 2015 Nationwide Umbrella Policy.

40.   The 2015 Nationwide Umbrella Policy includes the following provisions:




                                        -7-
      Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 8 of 27




                                     ...




41.   The 2015 Nationwide Umbrella Policy includes the following definitions:



                                      …




                                     -8-
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 9 of 27




                                       ...




                                       ...




42.   The 2015 Nationwide Umbrella Policy’s Declarations include a Schedule of

      Underlying Insurance, listing Nationwide Policy CPP855007A with the

      policy period of “04/01/14 to 04/01/15” as the only underlying insurance with

      “Commercial General Liability” coverage.



                                       -9-
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 10 of 27




43.   Nationwide received and paid claims under the 2015 Nationwide Umbrella

      Policy for property damage caused by the contaminated flour.

44.   A part of the amount paid by Nationwide under the 2015 Nationwide

      Umbrella Policy was for property damage (a) occurred after the April 1, 2015,

      to April 1, 2016 policy period, and (b) was covered by and should have been

      paid by Nationwide under the 2016 Nationwide Umbrella Policy (discussed

      below), resulting in more available coverage under the 2015 Nationwide

      Umbrella Coverage.

                   2016 NATIONWIDE UMBRELLA POLICY

45.   Nationwide issued a Commercial Liability Umbrella policy (“2015

      Nationwide Umbrella Policy”), with Policy Number CU 855007A and an

      Effective Date of April 1, 2016, to Southeastern Mills as the Named Insured.

46.   The 2016 Nationwide Umbrella Policy period is from April 1, 2016, to

      November 1, 2016.

47.   The 2016 Nationwide Umbrella Policy has a $10,000,000 per occurrence limit

      of liability and a $10,000,000 general aggregate limit.

48.   Grain Craft is a Named Insured under the 2016 Nationwide Umbrella Policy.

49.   The 2016 Nationwide Umbrella Policy includes provisions identical or similar

      to the provisions in the 2015 Nationwide Umbrella Policy that are set forth in


                                       - 10 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 11 of 27




      paragraphs 44 and 45, above.

50.   The 2016 Nationwide Umbrella Policy’s Declarations include a Schedule of

      Underlying Insurance, listing Nationwide Policy CPP855007A as the only

      underlying insurance with “Commercial General Liability” coverage.

51.   Grain Craft received claims against it for property damage caused by the

      contaminated flour occurring within the 2016 Nationwide Umbrella Policy’s

      policy period.

52.   A portion of the claims paid by the parties was for property damage that

      occurred during the April 1, 2016, to November 1, 2016 policy period of the

      2016 Nationwide Umbrella Policy, which should have been paid by

      Nationwide under that policy.

                          2015 CNA EXCESS POLICY

53.   Continental Casualty Company issued an Excess Third Party Liability Policy

      (“2015 CNA Excess Policy”), with Policy Number L 4030564065 and an

      April 1, 2015 Effective Date, to Southeastern Mills as the Named Insured.

54.   A true and accurate copy of the 2015 CNA Excess Policy is attached to this

      complaint as Exhibit A.

55.   The 2015 CNA Excess Policy period is from April 1, 2015, to April 1, 2016.




                                      - 11 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 12 of 27




56.   The 2015 CNA Excess Policy has a $10,000,000 per occurrence limit of

      liability and a $10,000,000 general aggregate limit.

57.   Grain Craft qualifies as an insured under the 2015 CNA Excess Policy.

58.   The 2015 CNA Excess Policy includes the following provisions:




                                        ...




                                       - 12 -
      Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 13 of 27




59.   The 2015 CNA Excess Policy includes the following definitions:




                                      ...




                                     - 13 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 14 of 27




60.   The 2015 CNA Excess Policy’s Declarations include a Schedule of

      Underlying Insurance identifying the 2015 Nationwide Umbrella Policy.

61.   Continental Casualty received and paid claims under the 2015 CNA Excess

      Policy for property damage caused by the contaminated flour.

62.   At least a part of the amount paid by Continental Casualty under the 2015

      CNA Excess Policy was for property damage that (a) occurred after the April

      1, 2015, to April 1, 2016 policy period, and (b) was covered by and should

      have been paid by Nationwide under the 2015 Nationwide Primary Policy, the

      2015 Nationwide Umbrella Policy, the 2016 Nationwide Primary Policy, and

      the 2016 Nationwide Umbrella Policy, and the 2016 CNA Excess Policy

      (discussed below).

                           2016 CNA EXCESS POLICY

63.   The Continental Insurance Company issued a CNA Paramount Excess Policy

      (“2016 CNA Excess Policy”), with Policy Number FFX 4030564065 and an

      April 1, 2016 Effective Date, to Southeastern Mills as the Named Insured.

64.   A true and accurate copy of the 2016 CNA Excess Policy is attached to this

      complaint as Exhibit B.

65.   The 2016 CNA Excess Policy period is from April 1, 2016, to November 1,

      2016.


                                      - 14 -
      Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 15 of 27




66.   The 2016 CNA Excess Policy has a $10,000,000 “Each Incident Limit” and a

      $10,000,000 “Aggregate Limit.”

67.   Grain Craft qualifies as an insured under the 2016 CNA Excess Policy.

68.   The 2016 CNA Excess Policy includes the following provisions:




                                       ...




                                       - 15 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 16 of 27




69.   The 2016 CNA Excess Policy includes the following definitions:




                                      ...




                                      ...




70.   The 2016 CNA Excess Policy’s Declarations include a Schedule of

      Underlying Insurance identifying the 2016 Nationwide Excess Policy.

71.   Grain Craft received claims against it for property damage caused by the

      contaminated flour occurring within the 2016 CNA Excess Policy’s policy

      period.

72.   A portion of the claims paid by the parties was for property damage that

      occurred during the April 1, 2016, to November 1, 2016 policy period of the

      2016 CNA Excess Policy, which should have been paid by Continental

      Insurance under that policy.



                                      - 16 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 17 of 27




                      2015 TRAVELERS EXCESS POLICY

73.   Travelers issued an Excess Liability Policy (“2015 Travelers Excess Policy”),

      with Policy Number ZUP-14P92360-15-NF and an April 1, 2015 Effective

      Date, to Southeastern Mills as the Named Insured.

74.   A true and accurate copy of the 2015 Travelers Excess Policy is attached to

      this complaint as Exhibit C.

75.   The 2015 Travelers Excess Policy period is from April 1, 2015, to April 1,

      2016.

76.   The 2015 Travelers Excess Policy has a $15,000,000 per occurrence limit of

      liability and a $15,000,000 aggregate limit.

77.   Grain Craft qualifies as an insured under the 2015 Travelers Excess Policy.

78.   The 2015 Travelers Excess Policy includes the following provisions:




                                       - 17 -
Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 18 of 27




                             ...




                            - 18 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 19 of 27




79.   The 2015 Travelers Excess Policy includes the following definitions:




                                      - 19 -
Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 20 of 27




                             ...




                             ...




                            - 20 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 21 of 27




80.   The 2015 Travelers Excess Policy’s Schedule of Underlying Insurance

      identifies the 2015 Nationwide Umbrella Policy and the 2015 CNA Excess

      Policy.

81.   The 2015 Travelers Excess Policy’s Schedule of Controlling Underlying

      Insurance identifies the 2015 Nationwide Umbrella Policy.

82.   Travelers received and paid claims for property damage caused by the

      contaminated flour.

83.   At least a part of the amount paid by Travelers for those claims was for

      property damage that (a) occurred after the April 1, 2015, to April 1, 2016

      policy period, and (b) was covered by and should have been paid by

      Nationwide, Continental Casualty, and/or Continental Insurance under their

      policies.

                      2016 TRAVELERS EXCESS POLICY

84.   Travelers issued an Excess Liability Policy (“2016 Travelers Excess Policy”),

      with Policy Number ZUP-14P92360-16-NF and an April 1, 2016 Effective

      Date, to Southeastern Mills as the Named Insured.

85.   A true and accurate copy of the 2016 Travelers Excess Policy is attached to

      this complaint as Exhibit D.




                                      - 21 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 22 of 27




86.   The 2016 Travelers Excess Policy period is from April 1, 2016, to November

      1, 2016.

87.   The 2016 Travelers Excess Policy has a $15,000,000 per occurrence limit of

      liability and a $15,000,000 aggregate limit.

88.   Grain Craft qualifies as an insured under the 2015 Travelers Excess Policy.

89.   The 2016 Travelers Excess Policy includes the same provisions and

      definitions from the 2015 Travelers Excess Policy that are quoted in

      paragraphs 82 and 83, above.

90.   The 2016 Travelers Excess Policy’s Schedule of Underlying Insurance

      identifies the 2016 Nationwide Umbrella Policy and the 2016 CNA Excess

      Policy.

91.   The 2016 Travelers Excess Policy’s Schedule of Controlling Underlying

      Insurance identifies the 2016 Nationwide Umbrella Policy.

92.   Grain Craft received claims against it for property damage caused by the

      contaminated flour occurring within the 2016 Travelers Excess Policy’s

      policy period.

93.   A portion of the claims paid by the parties was for property damage that

      occurred during the April 1, 2016, to November 1, 2016 policy period of the




                                       - 22 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 23 of 27




      2016 Travelers Excess Policy, which should have been paid by Travelers

      under that policy.

                     2015 NORTH RIVER EXCESS POLICY

94.   In 2015, North River issued an Excess Liability Policy (“2015 North River

      Excess Policy”), with Policy Number 5227963452, to Southeastern Mills as

      the Named Insured.

95.   A true and accurate copy of the 2015 North River Excess Policy is attached to

      this complaint as Exhibit E.

96.   The 2015 North River Excess Policy period is from April 1, 2015, to April 1,

      2016.

97.   The 2015 North River Excess Policy has a $15,000,000 each occurrence limit

      of liability and a $15,000,000 aggregate limit.

98.   Grain Craft qualifies as an insured under the 2015 North River Excess Policy.

99.   The 2015 North River Excess Policy includes the following provisions:




                                        ...




                                       - 23 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 24 of 27




100. The 2015 North River Excess Policy includes the following definitions:




                                     - 24 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 25 of 27




101. The 2015 North River Excess Policy includes the following conditions:




                                        ...




102. The 2015 North River Excess Policy’s Schedule of Underlying Insurance

      identifies the 2015 Nationwide Umbrella Policy, the 2015 CNA Excess

      Policy, and the 2015 Travelers Excess Policy.

103. North River received and paid claims for property damage caused by the

      contaminated flour.

104. At least a part of the amount paid by North River for those claims was for

      property damage that occurred after the April 1, 2015, to April 1, 2016 policy

      period.

105. The amount paid by North River was for claims for property damage covered

      by the policies issued by Nationwide, Continental Casualty, Continental


                                       - 25 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 26 of 27




      Insurance, and/or Travelers, which should have been paid by those

      Defendants.

            CLAIM FOR REIMBURSEMENT AND CONTRIBUTION

106. North River is contractually and equitably subrogated to Grain Craft’s rights

      against Nationwide, Continental Insurance, Continental Casualty, and

      Travelers.

107. North River is entitled to reimbursement, contribution, and/or indemnification

      from the Defendants for the amounts that it paid for claims covered by their

      policies.

108. Nationwide has a duty to reimburse North River for the claims paid by North

      River that were covered by the Nationwide policies.

109. Continental Casualty and Continental Insurance have a duty to reimburse

      North River for the claims paid by North River that were covered by the CNA

      policies.

110. Travelers has a duty to reimburse North River for the claims paid by North

      River that were covered by the Travelers policies.

111. North River is entitled to recover from Nationwide, Continental Insurance,

      Continental Casualty, and/or Travelers in the amount of the claims it paid for

      property damage covered by the Defendants’ policies.


                                       - 26 -
       Case 4:19-cv-00185-MHC Document 1 Filed 08/20/19 Page 27 of 27




112. That amount exceeds $11,230,964.06.

113. North River is also entitled to recover its expenses it incurred in defending

      and settling the claims covered by the Defendants’ policies, including forensic

      accounting fees of $279,622.65.

      WHEREFORE, Plaintiff The North River Insurance Company prays:

      (a)   That each and every Defendant be required to respond to the allegations

            set forth in this complaint;

      (b)   That the Court enter a judgment in favor of North River and against the

            Defendants in the amount of the payments it made for the claims that

            were covered by the policies of the Defendants and should have been

            paid by the Defendants, plus the amount of North River’s expenses

            incurred in defending and settling those claims;

      (d)   For such other relief as this Court deems just and proper.

                                      Respectfully submitted,

                                        Bovis, Kyle, Burch & Medlin, LLC
  200 Ashford Center North
  Suite 500                             /s/ Kim M. Jackson
  Atlanta, Georgia 30338-2680           Ga. State Bar No. 387420
  (770) 391-9100
  kjackson@boviskyle.com                /s/ W. Randal Bryant
  rbryant@boviskyle.com                 Ga. State Bar No. 092039
                                        Counsel for Plaintiff The North
                                        River Insurance Company


                                           - 27 -
